Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (2013/0240851) found in IDS, hereinafter ‘851, and further in view of Lee et al. (2013/0001612 also published as CN 102856507) found in IDS, hereinafter ‘612.
Fig 7 of ‘851 discloses an OLED (Organic Light Emitting Diode) device comprising:
1. 	“a substrate including a red sub-pixel area [410R], a green sub-pixel area [410G] and a blue sub-pixel area [410B]; 
a first electrode and a second electrode [401,402] on the red sub-pixel area [410R], the green sub-pixel area [410G] and the blue sub-pixel area [410B] of the substrate; 
a red emission layer [404R], a green emission layer [404G], and a blue emission layer [404B] between the first electrode and the second electrode [401,402]; 
a common hole transporting layer [not numbered, see paragraph 0181] disposed between the first electrode [401,402] and the red emission layer [404R] and disposed in an entirety of the red sub-pixel area [410R], the green sub-pixel area [410G] and the blue sub-pixel area [410B]; 
wherein each of the red emission layer [404R], the green emission layer [404G], and the blue emission layer [404B] is formed without using a patterning mask and is disposed in the entirety of the red sub-pixel area [410R], the green sub-pixel area [410G] and the blue sub-pixel area [410B], (‘851 discloses each layer 404 in each sub-
wherein the red emission layer [404R] corresponding to the red subpixel area [410R], the red emission layer [404R] corresponding to the green subpixel area [410G], and the red emission layer [404R] corresponding to the blue subpixel area [410B] are disposed on a same plane of the common hole transporting layer [not numbered, see paragraph 0181] (the colored red layers are shown to be flat and following the same level/plane as the common HTL).”
‘851 does not disclose:
“a first hole transporting layer disposed between the red emission layer and the green emission layer in the green sub-pixel area; and 
a second hole transporting layer disposed between the green emission layer and the blue emission layer in the blue sub-pixel area” 
	However, additional hole transporting layers positioned between the color light emitting layers are well known in the art as evidenced by Fig 1 of ‘612, which discloses an RGB OLED with a common HTL 420 between the bottom electrode 300 and the color emitting layer 430, and also first and second additional HTL 460 between the color emitting layers 430 and 480 in the green sub-pixel area II and the blue sub-pixel area III.
It would have been obvious to one of ordinary skill in the art to incorporate the teachings of ‘612 into the device of ‘851 by inserting additional hole transporting layers in the green and blue sub-pixel areas, since the combination would yield the predictable result of facilitating the transport of holes to the light emitting layers and thereby improving the luminous efficiency of the OLED.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
‘851 does not disclose the red emission layer 404R in the three subpixel areas 410R, 410G and 410B to be:
“continuously disposed”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of ‘612 into the device of ‘851 and ‘296 by making the subpixel areas continuous with each other instead of separated from each other for at least the purpose of creating a compact pixel with a reduced footprint area.
	Combination of ‘851 and ‘612 further discloses:
2. 	“wherein the OLED device emits a red light [λR] in the red sub-pixel area [410R], a green light [λG] in the green sub-pixel area [410G] and a blue light [λB]  in the blue sub-pixel area [410B].” 
3. 	“wherein the red sub-pixel area [410R] of the OLED device comprises: 
the red emission layer [404R]; 
the green emission layer [404G] disposed on the red emission layer; and 
the blue emission layer [404B] disposed on the green emission layer.”  
4. 	“wherein the green sub-pixel area [410G] of the OLED device comprises: 
the red emission layer [404R]; 
the first hole transporting layer [460 of ‘612] disposed on the red emission layer [preposition “on” as defined in the applicant’s specification does not limit the precise position and may include intervening layers between the claimed layers, therefore the claimed structure is not limited to the order of layers specified in the claim]; 
the green emission layer [404G] disposed on the first hole transporting layer; and 
the blue emission layer [404B] disposed on the green emission layer.”  
5. 	“wherein the blue sub-pixel area [410B] of OLED device comprises: 
the red emission layer [404R];  

the second hole transporting layer [460 of ‘612] disposed on the green emission layer [same argument as in claim 4 above]; and 
the blue emission layer [404B] disposed on the second hole transporting layer.”  
6. 	“wherein each of the first hole transporting layer and the second hole transporting layer [460 of ‘612] comprises at least one of a hole injection layer [HIL] and a hole transporting layer doped with a p-dopant.” 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 filed on 7/19/21 have been considered but they are moot in view of the new ground of rejection.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., same height of the red emission layers and the hole transporting layers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The limitations directed to red emission layer in each sub-pixel area disposed at same heights with respect to the bottom electrode, and hole transporting layer in each sub-pixel area disposed at same heights with respect to the bottom electrode, do not appear in the claims.
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571) 272-8602.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/M. A. Golub-Miller/Primary Examiner, Art Unit 2828